
	

113 HR 5338 IH: Federal Employee Pension Fairness Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5338
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Ms. Edwards (for herself, Mr. Connolly, Mr. Cummings, Ms. Norton, Ms. Kaptur, Mr. Lynch, Mr. Ellison, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Oversight and Government Reform and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the revised annuity employee and further revised annuity employee categories within the
			 Federal Employees Retirement System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Employee Pension Fairness Act.
		2.Repeal of FERS revised and further revised annuitant categories
			(a)Repeal of annuity computationSection 8415 of title 5, United States Code, is amended by striking subsection (d).
			(b)Repeal of annuitant categoriesSection 8422(a)(3) of title 5, United States Code, is amended—
				(1)by striking other than revised annuity employees or further revised annuity employees; and
				(2)by striking subparagraphs (B) and (C).
				(c)Repeal of Government contributionsSection 8423(a) of title 5, United States Code, is amended by striking paragraph (2) and inserting
			 the following:
				
					(2)In determining any normal-cost percentage to be applied under this subsection, amounts provided for
			 under section 8422 shall be taken into account..
			(d)Conforming amendmentsSection 8401 of title 5, United States Code, is amended—
				(1)in paragraph (35)(B), by striking the semi-colon at the end and inserting ; and;
				(2)in paragraph (36), by striking ; and at the end and inserting a period; and
				(3)by striking paragraphs (37) and (38).
				(e)Application
				(1)In generalThe amendments made by this section shall apply on the first day of the first pay period beginning
			 after the date of enactment of this Act.
				(2)Treatment of former revised or further revised annuitantsAny individual who, as of the date of enactment of this Act, was a revised annuity employee or a
			 further revised annuity employee (but for the amendments made by this
			 section) shall be deemed to be an employee or Member (as those terms are
			 defined in section 8401 of title 5, United States Code) for purposes of
			 chapter 84 of such title.
				3.Repeal of Foreign Service revised or further revised annuity participant categories
			(a)Repeal of annuitant categoriesSection 856(a) of the Foreign Service Act of 1980 (22 U.S.C. 4071e(a)) is amended by striking
			 paragraph (2) and inserting the following:
				
					(2)The applicable percentage for a participant other than a revised annuity participant or a further
			 revised annuity participant shall be as follows:
						7.5Before January 1, 1999. 7.75January 1, 1999, to December 31, 1999. 7.9January 1, 2000, to December 31, 2000. 7.55After January 11, 2003.
					.
			(b)Government contributionSection 857 of the Foreign Service Act of 1980 (22 U.S.C. 4071f) is amended by striking subsection
			 (c).
			(c)Conforming amendmentsSection 852 of such Act is amended (22 U.S.C. 4071a)—
				(1)by striking paragraphs (7) and (8); and
				(2)by redesignating paragraphs (9), (10), and (11) as paragraphs (7), (8), and (9), respectively.
				(d)Application
				(1)In generalThe amendments made by this section shall apply on the first day of the first pay period beginning
			 after the date of enactment of this Act.
				(2)Treatment of former revised or further revised annuitantsAny individual who, as of the date of enactment of this Act, was a revised annuity participant or a
			 further revised annuity participant (but for the amendments made by this
			 section) shall be deemed to be a participant (as that term is defined in
			 section 852 of the Foreign Service Act of 1980 (22 U.S.C. 4071a)) for
			 purposes of the Foreign Service pension system.
				4.Treatment of foreign corporations managed and controlled in the United States as domestic
			 corporations
			(a)In generalSection 7701 of the Internal Revenue Code of 1986 is amended by redesignating subsection (p) as
			 subsection (q) and by inserting after subsection (o) the following new
			 subsection:
				
					(p)Certain corporations managed and controlled in the United States treated as domestic for income tax
						(1)In generalNotwithstanding subsection (a)(4), in the case of a corporation described in paragraph (2) if—
							(A)the corporation would not otherwise be treated as a domestic corporation for purposes of this
			 title, but
							(B)the management and control of the corporation occurs, directly or indirectly, primarily within the
			 United States,then, solely for purposes of chapter 1 (and any other provision of this title relating to chapter
			 1), the corporation shall be treated as a domestic corporation.(2)Corporation described
							(A)In generalA corporation is described in this paragraph if—
								(i)the stock of such corporation is regularly traded on an established securities market, or
								(ii)the aggregate gross assets of such corporation (or any predecessor thereof), including assets under
			 management for investors, whether held directly or indirectly, at any time
			 during the taxable year or any preceding taxable year is $50,000,000 or
			 more.
								(B)General exceptionA corporation shall not be treated as described in this paragraph if—
								(i)such corporation was treated as a corporation described in this paragraph in a preceding taxable
			 year,
								(ii)such corporation—
									(I)is not regularly traded on an established securities market, and
									(II)has, and is reasonably expected to continue to have, aggregate gross assets (including assets under
			 management for investors, whether held directly or indirectly) of less
			 than $50,000,000, and
									(iii)the Secretary grants a waiver to such corporation under this subparagraph.
								(3)Management and control
							(A)In generalThe Secretary shall prescribe regulations for purposes of determining cases in which the management
			 and control of a corporation is to be treated as occurring primarily
			 within the United States.
							(B)Executive officers and senior managementSuch regulations shall provide that—
								(i)the management and control of a corporation shall be treated as occurring primarily within the
			 United States if substantially all of the executive officers and senior
			 management of the corporation who exercise day-to-day responsibility for
			 making decisions involving strategic, financial, and operational policies
			 of the corporation are located primarily within the United States, and
								(ii)individuals who are not executive officers and senior management of the corporation (including
			 individuals who are officers or employees of other corporations in the
			 same chain of corporations as the corporation) shall be treated as
			 executive officers and senior management if such individuals exercise the
			 day-to-day responsibilities of the corporation described in clause (i).
								(C)Corporations primarily holding investment assetsSuch regulations shall also provide that the management and control of a corporation shall be
			 treated as occurring primarily within the United States if—
								(i)the assets of such corporation (directly or indirectly) consist primarily of assets being managed
			 on behalf of investors, and
								(ii)decisions about how to invest the assets are made in the United States..
			(b)Effective dateThe amendments made by this section shall apply to taxable years beginning on or after the date
			 which is 2 years after the date of the enactment of this Act, whether or
			 not regulations are issued under section 7701(p)(3) of the Internal
			 Revenue Code of 1986, as added by this section.
			5.Modifications to rules relating to inverted corporations
			(a)In generalSubsection (b) of section 7874 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Inverted corporations treated as domestic corporations
						(1)In generalNotwithstanding section 7701(a)(4), a foreign corporation shall be treated for purposes of this
			 title as a domestic corporation if—
							(A)such corporation would be a surrogate foreign corporation if subsection (a)(2) were applied by
			 substituting 80 percent for 60 percent, or
							(B)such corporation is an inverted domestic corporation.
							(2)Inverted domestic corporationFor purposes of this subsection, a foreign corporation shall be treated as an inverted domestic
			 corporation if, pursuant to a plan (or a series of related transactions)—
							(A)the entity completes after May 8, 2014, the direct or indirect acquisition of—
								(i)substantially all of the properties held directly or indirectly by a domestic corporation, or
								(ii)substantially all of the assets of, or substantially all of the properties constituting a trade or
			 business of, a domestic partnership, and
								(B)after the acquisition, either—
								(i)more than 50 percent of the stock (by vote or value) of the entity is held—
									(I)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the
			 domestic corporation by reason of holding stock in the domestic
			 corporation, or
									(II)in the case of an acquisition with respect to a domestic partnership, by former partners of the
			 domestic partnership by reason of holding a capital or profits interest in
			 the domestic partnership, or
									(ii)the management and control of the expanded affiliated group which includes the entity occurs,
			 directly or indirectly, primarily within the United States, and such
			 expanded affiliated group has significant domestic business activities.
								(3)Exception for corporations with substantial business activities in foreign country of organizationA foreign corporation described in paragraph (2) shall not be treated as an inverted domestic
			 corporation if after the acquisition the expanded affiliated group which
			 includes the entity has substantial business activities in the foreign
			 country in which or under the law of which the entity is created or
			 organized when compared to the total business activities of such expanded
			 affiliated group. For purposes of subsection (a)(2)(B)(iii) and the
			 preceding sentence, the term substantial business activities shall have the meaning given such term under regulations in effect on May 8, 2014, except that the
			 Secretary may issue regulations increasing the threshold percent in any of
			 the tests under such regulations for determining if business activities
			 constitute substantial business activities for purposes of this paragraph.
						(4)Management and controlFor purposes of paragraph (2)(B)(ii)—
							(A)In generalThe Secretary shall prescribe regulations for purposes of determining cases in which the management
			 and control of an expanded affiliated group is to be treated as occurring,
			 directly or indirectly, primarily within the United States. The
			 regulations prescribed under the preceding sentence shall apply to periods
			 after May 8, 2014.
							(B)Executive officers and senior managementSuch regulations shall provide that the management and control of an expanded affiliated group
			 shall be treated as occurring, directly or indirectly, primarily within
			 the United States if substantially all of the executive officers and
			 senior management of the expanded affiliated group who exercise day-to-day
			 responsibility for making decisions involving strategic, financial, and
			 operational policies of the expanded affiliated group are based or
			 primarily located within the United States. Individuals who in fact
			 exercise such day-to-day responsibilities shall be treated as executive
			 officers and senior management regardless of their title.
							(5)Significant domestic business activitiesFor purposes of paragraph (2)(B)(ii), an expanded affiliated group has significant domestic
			 business activities if at least 25 percent of—
							(A)the employees of the group are based in the United States,
							(B)the employee compensation incurred by the group is incurred with respect to employees based in the
			 United States,
							(C)the assets of the group are located in the United States, or
							(D)the income of the group is derived in the United States,determined in the same manner as such determinations are made for purposes of determining
			 substantial business activities under regulations referred to in paragraph
			 (3) as in effect on May 8, 2014, but applied by treating all references in
			 such regulations to foreign country and relevant foreign country as references to the United States. The Secretary may issue regulations decreasing the threshold percent in any of the tests under
			 such regulations for determining if business activities constitute
			 significant domestic business activities for purposes of this paragraph..
			(b)Conforming amendments
				(1)Clause (i) of section 7874(a)(2)(B) of such Code is amended by striking after March 4, 2003, and inserting after March 4, 2003, and before May 9, 2014,.
				(2)Subsection (c) of section 7874 of such Code is amended—
					(A)in paragraph (2)—
						(i)by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and
						(ii)by inserting or (b)(2)(A) after (a)(2)(B)(i) in subparagraph (B),
						(B)in paragraph (3), by inserting or (b)(2)(B)(i), as the case may be, after (a)(2)(B)(ii),
					(C)in paragraph (5), by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and
					(D)in paragraph (6), by inserting or inverted domestic corporation, as the case may be, after surrogate foreign corporation.
					(c)Effective dateThe amendments made by this section shall apply to taxable years ending after May 8, 2014.
			
